Citation Nr: 1118388	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  05-26 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial increased disability in excess of 70 percent for service-connected post traumatic stress disorder (PTSD).

2.  Entitlement to unemployability benefits (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Alsup, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1969 to January 1972 and December 1972 to March 1975.  Service in Vietnam and award of the Combat Medic Badge is evidenced in the record.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Veteran's claim was received by VA on 30 May 2002 and was granted in a June 2003 rating decision in which the Veteran's service-connected PTSD was evaluated as 10 percent disabling.  The Veteran disagreed with the initial disability rating and perfected an appeal.  In an April 2004 rating decision, the RO evaluated the Veteran's PTSD as 30 percent disabling effective from the date VA received the claim.    

The Veteran and his representative presented testimony in support of the Veteran's claim at a June 2007 hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's VA claims folder.

In an August 2007 decision, the Board provided the Veteran with a 70 percent disability rating.  A September 2007 rating decision provided an effective date of 31 May 2002 for the 70 percent disability rating.  The Veteran appealed the claim to the Court of Appeals for Veterans Claims (Court).  In a December 2008 order, the Court adopted the terms of a Joint Motion for Remand (JMR) and remanded the claim to the Board.  In a November 2009 decision, the Board remanded the claim for further action in accordance with the JMR.

Clarification of issues on appeal

The record shows that the Veteran has previously sought and been denied TDIU benefits.  In the February 2001 formal brief, the Veteran's representative again raised the issue of TDIU, arguing that the claim for an increased disability rating encompassed a claim for TDIU.  The Board observes that the Court has held that "a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation."  See Rice v. Shinseki, 22 Vet. App. 447 at 453-54 (2009).  As noted in the discussion below, the Board finds that the issue of whether the Veteran can maintain gainful employment has been raised by the evidence in the record.  Hence, the Board will address whether the evidence or record supports a finding that TDIU benefits are warranted despite the fact that the record indicates that the Veteran has not perfected his earlier claim for TDIU for appeal.


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD is manifested by complaints of memory difficulties, difficulty focusing, anxiety and depression, difficulty forming intimate relationships and detachment from others, and rambling perseveration thought process, thought content limited at times to one or two topics, without delusions, hallucinations, suicidal or homicidal ideation, fair impulse control and occasional periods of anxiety and depression.

2.  The medical and other evidence of record demonstrates that the Veteran's service-connected disabilities, alone, render him unable to secure or follow a substantially gainful occupation.

CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 70 percent for service-connected PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130 Diagnostic Code 9411 (2010).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served in combat in Vietnam as a medic.  He contends that his PTSD has not been adequately evaluated by VA and he seeks a disability rating beyond his currently assigned 70 percent disability rating.  The Board will address preliminary matters and then render a decision on the issues on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (the Court) held that compliance with remand instructions is neither optional nor discretionary.  The Court further held that the Board errs as a matter of law when it fails to ensure compliance with remand orders. Although VBA is required to comply with remand orders, it is substantial compliance, not absolute compliance that is required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more that substantially complied with the Board's remand order").

As noted above, the Board remanded the Veteran's claim for further procedural and evidentiary development in order to comply with the terms of a JMR which was the basis for the Court's December 2008 remand to the Board.  Specifically, the Board ordered VBA to provide the Veteran with all notice required by law, to obtain the Veteran's VA vocational rehabilitation folder and to provide the Veteran with a psychiatric examination.  The record now includes the Veteran's VA vocational rehabilitation folder and includes an April 2010 psychiatric examination report.  As discussed below, because the Veteran's claim raises issue with an initial disability rating, the Board finds that VA has provided all required notice.

For those reasons, the Board finds that VBA has satisfied the Board's November 2011 remand order.

Duties to notify and assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.159(b) (2009); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2010).  

As noted above, the issue under consideration arises from the Veteran's disagreement with an initial disability rating after the RO had granted service connection for PTSD.  The United States Court of Appeals for the Federal Circuit and the United States Court of Appeals for Veterans Claims (Court) have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet.App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Board notes that the Veteran's appeal was decided prior to Goodwin which held that where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  See Goodwin v. Peake, 22 Vet.App.128, 137 (2008).  The Board observes that the Veteran has not demonstrated how he has been prejudiced by defective notice regarding any downstream elements.

In any event, the Board notes that VBA provided the Veteran with notice in a March 2010 letter that in order to substantiate a claim for an increased disability rating, the evidence must show that his service-connected disability had gotten worse. In addition, the letters notified the veteran that reasonable efforts would be made to help him obtain evidence necessary to support his claim, including that VA would request any pertinent records held by Federal agencies, such as military records, and VA medical records.  Finally, the Veteran was informed of how VA determines a disability rating and effective date in a letter dated March 2006 in addition to the March 2010 letter.

With regard to VA's duty to assist, the Board notes that the Veteran's service treatment records as well as all pertinent VA and private medical records identified by the Veteran are in the claims file and were reviewed by both the RO and the Board in connection with his claim.  The Veteran was provided medical examinations regarding his claim in May 2002, March 2004, January 2005, September 2008 and April 2010.  The Board finds that the examination reports provide adequate detail for adjudication of the issues on appeal.  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  As noted above, the Veteran presented testimony at a hearing before the undersigned VLJ.

The Board will therefore proceed to a decision on the merits.  

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2009).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).

Assignment of diagnostic code

The Veteran's service-connected PTSD is rated as 70 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD].  The Board observes that the 70 percent disability rating has been effective since the date VA received the Veteran's claim.  The Board also notes that Diagnostic Code 9411 provides for only a 100 percent disability rating above the currently assigned 70 percent disability rating.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 9411 is deemed by the Board to be the most appropriate primarily because it pertains specifically to the primary diagnosed disability in the Veteran's case (PTSD).  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and neither the Veteran nor his representative have requested that another diagnostic code be used.  In any event, all psychiatric disabilities, except eating disorders, are rating using identical schedular criteria.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 9411.

Specific schedular criteria

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130.

Schedular rating

The Veteran generally contends that he is entitled to a higher or 100 percent disability rating for his PTSD.  The Board will summarize the record medical evidence and then address the evidence in light of the criteria for a 100 percent disability rating.

The record includes a May 2002 psychological assessment that describes the Veteran's complaints of difficulty with memory recall and retention and focusing, that he felt indecisive, non-committal and easily distracted and anxious.  The Veteran also described that he felt he tended to withdraw from social activities and from his family.  The Veteran described that his marriage was "on the rocks" and that he had poor communications with his family.  The examiner noted the Veteran was well-groomed, fully oriented, had a grossly intact memory and exhibited clear and coherent speech.  The Veteran's affect was described as appropriate and his mood was described to be dysthymic.  The Veteran denied suicidal or homicidal ideation and also denied auditory hallucinations.  The examiner reported a GAF score of 60.

The report of a March 2004 VA examiner notes that the Veteran and his wife were seen.  The examiner noted that the Veteran and his spouse went out 1 or 2 times a week, would walk together several times a week and would go out to movies 1 time a week.  They stated that the Veteran was "not involved" with extended family or "associations or organizations."  The Veteran's wife described how the Veteran did not share things.   The Veteran was described as "neatly dressed" and that he demonstrated good personal hygiene.  The Veteran's speech was described as "clear," however he was reported to present with a "somewhat flat, mild dysphoric affect.  The Veteran reported that he slept "okay," and he denied phobias, ritualistic or obsessive behavior and did not experience panic.  The Veteran's thought process was described to be logical and rational.  The Veteran described that he experienced intrusive recurrent thoughts of Vietnam experiences 5-7 nights a week and that he dreamt infrequently.  The Veteran also reported that he experienced anxiety with loud noises.  The examiner provided a GAF score of 60.

In a November 2004 psychological note, the Veteran reportedly described how his job had become extremely stressful and how he had been suspended from his job for 10 days because of his inattention to detail.  The Veteran was described as well-groomed, fully oriented and exhibiting grossly intact memory.  The author of the note described the Veteran's speech as clear and coherent, and that the Veteran had appropriate affect and a dysthymic mood.  The Veteran denied homicidal and suicidal ideation and denied auditory hallucinations.  The author reported a GAF score of 55.

In a January 2005 letter, S.K., M.A., reported that she had seen the Veteran between June 2003 and March 2004 in couples counseling.  She stated that although the Veteran was functioning well maintaining a job and with his family obligations, he suffered from estrangement from others and anxiety and was hypervigilant.

In a January 2005 VA examination report, the examiner noted other entries from the Veteran's VA claims folder including a December 10, 2004, note that he had been relieved of his licensed practical nurse position because of "medicine administration irregularities."  The Veteran complained of nighttime restlessness, but reported he infrequently had dreams.  The Veteran reported a lack of trust in others, that experienced continuous frustration and anger and that he had continual marital problems for the length of his then 25 year marriage.  The examiner noted the Veteran had "no gross impairment of thought process but at times communication was overly intense."  The Veteran denied experiencing delusions, hallucinations, or suicidal or homicidal thoughts.  The examiner noted the Veteran was fully oriented and was able to maintain minimal personal hygiene.  The Veteran's speech was noted to be rapid and at times indistinct, but no irrelevant, illogical or obscure speech patterns were noted.  The Veteran reported occasional periods of anxiety and panic, an inability to socialize and he commented that his wife has complained that he did not exhibit emotion.  The examiner reported a GAF of 55.

A May 2006 treatment note described that the Veteran was adequately dressed and groomed, was fully oriented to time, place and person, and had an appropriate affect.  His mood was described as "somewhat anxious [and] depressed."  The Veteran did not report homicidal or suicidal ideation.  The examiner provided a GAF score of 55.  

A September 2008 VA examiner provided an examination report which indicated that the examiner did not have the Veteran's VA claims folder to review.  However, the examiner had examined the Veteran previously and had reviewed the prior report provided.  The examiner stated that the Veteran had been working as a housekeeping attendant because, as the Veteran put it, he lacked attention, was demoralized, had feelings of detachment and an inability to focus.  The Veteran felt he was likely to lose his job.  The Veteran described his then 28 year marriage as a "conflictual" relationship.  The examiner noted not gross impairment of thought process or communication.  The Veteran denied experiencing delusions, hallucinations or having suicidal or homicidal ideation.  The examiner stated that the Veteran was able to maintain minimum personal hygiene, that the Veteran was fully oriented and exhibited no memory impairment or loss.  The Veteran's speech was noted to be rapid at times, but the examiner did not observe irrelevant, illogical or obscure speech patterns.  The Veteran described difficulties with social contacts and reported sleep difficulties, including restless sleep due to nightmares.  The examiner reported the Veteran exhibited restricted range of affect, difficulty concentrating, hypervigilance and exaggerated startle response.  The examiner provided a GAF score of 50.

Finally, the record includes the report of an April 2010 VA examiner who reviewed the Veteran's entire VA claims folder.  The examiner noted the Veteran described his then 31 year marriage as difficult and reported much incompatibility between he and his wife.  The examiner noted that the Veteran "seems fairly close to" his three children, but the Veteran reported having no friends and complained that he could not get close to others.  The Veteran reported that he spent most of his leisure time writing articles for publication and that he volunteered about 3-4 hours per week at a local air museum.  The examiner noted that the Veteran was willing to participate in a group or volunteer activities so long as he was anonymous.

The April 2010 examiner noted that the Veteran was clean and casually dressed.  The veteran's speech was described to be spontaneous, his affect was appropriate and his mood was described as dysphoric.  The Veteran was noted to be easily distracted.  The Veteran was deemed to be oriented to time, place and person, but his thought process was described as "rambling perseveration."  The Veteran's thought content was described to be "preoccupied with 1 or 2 topics."  The Veteran was seen to understand the outcome of his behavior, and he reportedly had "fair" impulse control.  The Veteran reported that he experienced no delusions, hallucinations and did not have suicidal or homicidal ideations.  The examiner reported that he observed no inappropriate behavior, saw no ritualistic behavior and opined that the Veteran was able to maintain minimal personal hygiene.  The examiner reported a GAF score of 55.

Last, the examiner reported that the Veteran was "unable to be employed" due to his PTSD symptoms that made him irritable and a loner despite his ability to occasionally mingle with others.

Discussion

As previously noted, the Veteran seeks a 100 percent disability rating under the criteria set out in Diagnostic Code 9411.  A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

A review of the evidence shows that the Veteran exhibited no gross impairment in thought processes or communication.  Rather, the examiners noted either that the Veteran's thought processes were normal or that the Veteran spoke rapidly and had a tendency to focus on one or two topics.  No examiner found that the Veteran's thought processes were impaired or that his speech was irrelevant, illogical or obscure.  The Veteran consistently denied experiencing delusions and hallucinations, and he always denied having any suicidal or homicidal thoughts; the evidence clearly shows that the Veteran was not a threat to himself or others despite the Veteran's difficulty with anger and frustration.  The only evidence of his danger to others was the basis for his termination from employment as a nurse where it appears that he had problems documenting the administration of medication to patients.  But, the Board notes that the evidence was illustrative of negligence or an inability to focus rather than acts with intent to harm anyone.  The Board observes that the criteria for a 100 percent disability rating involve cases where a Veteran has intent to harm or has no control of his violent acts which may harm another individual or himself.  

No examiner ever reported that the Veteran's behavior was grossly inappropriate.  All examiners noted that the Veteran was appropriately groomed and all reported that he was able to maintain minimal personal hygiene.  The Veteran was always described as being oriented to time, place and person, and there is no evidence that his memory was so impaired that he forgot names of close relatives, his own occupation or his own name.  In addition, the Board notes that the Veteran has consistently been assessed with GAF scores ranging between 50 and 60 throughout the pendency of the claim.  Such scores are used to describe 'serious' or 'more moderate' symptoms.  In this case, the underlying descriptions of the Veteran's PTSD symptoms show more moderate symptoms because the GAF score of 50 was only given once and those of 55 or 60 were provided more regularly.

In sum, the Board notes that not one criterion listed for a 100 percent disability rating has been met.  The Board finds that the currently assigned 70 percent disability rating criteria more accurately describe the symptoms noted in the medical evidence.  For the reasons stated above, the Board finds that the evidence supports a conclusion that the Veteran is not entitled to an initial disability rating in excess of 70 percent for his service-connected PTSD.

Fenderson consideration

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board has just reviewed the medical evidence from the date of the Veteran's service-connection claim to the latest April 2010 VA examiner's report.  As noted in the discussion above, the Veteran's PTSD has been evaluated to be 70 percent disabling throughout the pendency of the Veteran's claim.  In addition, the Board has determined that the medical evidence does not support a finding that the criteria of a higher 100 percent disability rating have been met for any period during the pendency of the claim.  For those reasons, staged ratings are not appropriate in this case.

Total Rating due to Individual Unemployability

As noted in the Introduction, the Board will address the issue of TDIU.  Initially, the Board notes that a claim for TDIU has not been adjudicated by the RO.  Ordinarily, a claim raised during the adjudication of an appeal on another issue would be referred to the agency of original jurisdiction for appropriate evidentiary and procedural development.  The question of TDIU entitlement, however, may be considered as a component of an appealed increased rating claim if the TDIU claim is based upon the disability or disabilities that are the subject of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (ruling that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted); see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (noting that a separate, formal claim is not required in cases where an informal claim for TDIU has been reasonably raised); see also VAOPGCPREC 12- 2001 (July 6, 2001) (offering a further expansion on the concept of when an informal claim for TDIU has been submitted).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2010).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2010).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2010).  The Court noted the following standard announced by the United States Eighth Circuit Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Moore, 1 Vet. App. at 359.

As noted above, a claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91 (Dec. 27, 1991).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more. 38 C.F.R. § 4.16(a) (2010).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2010).

Analysis

The Veteran's service-connected disabilities include: PTSD, currently evaluated as 70 percent disabling.  A combined 70 percent disability rating is in effect.  Because the Veteran's combined disability rating is 70 percent, with one of his disabilities being at least 40 percent disabling (his PTSD is rated as 70 percent disabling), his service-connected disabilities meet the schedular criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) (2010).  The question that remains to be answered is whether the Veteran's service-connected disabilities render him unemployable.  For the following reasons, the Board finds that they do render him unemployable.

The Veteran has long reported that his PTSD symptoms include making it difficult for him to concentrate and to focus.  In December 2007, this inability evidently was the basis for his removal as a nurse.  The September 2008 VA examiner opined that the Veteran's ability to follow his occupation was "significantly impaired" by his PTSD symptoms.  A March 2009 letter from a VA vocational rehabilitation counselor concluded that "after carefully reviewing the evidence, I have determined that it is not reasonable to expect you to be able to train for or get a suitable job at this time."  The counselor noted that VA could not "provide Vocational Rehabilitation and Employment services."  A note from the Veteran's employer dated August 2006 indicates that his PTSD symptoms continued to limit his work activities which "require social/psychological capacities such as working under stress, conflict resolution without the loss of composure, etc."  Importantly, the April 2010 VA examiner reported that, in his opinion based on review of the Veteran's VA claims folder and his examination of the Veteran, the Veteran "is unable to be employed due to his PTSD symptoms."  

For those reasons, the Board finds that the Veteran's service-connected PTSD renders him unemployable and further finds that the criteria for TDIU benefits were met as of March 26, 2009, the date VA Vocational Rehabilitation and Educational services were deemed not be a viable option for the Veteran.


ORDER

Entitlement to an initial disability rating in excess of 70 percent disabling for service-connected PTSD is denied.  

Entitlement to TDIU is granted effective March 26, 2009, subject to controlling regulations governing the payment of monetary benefits.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


